Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/09/2020.
Applicant has traversed the restriction on the grounds that the Examiner did not explain how the different inventions lack unity.
In paragraph 3 of the restriction requirement, it is noted that each invention requires the special technical feature of defrost control and then it is described that D1 and D2 establish a prima facie case of obviousness for this feature, as described in the international search report. Furthermore, a prima facie case of obviousness is given herein.
Therefore, the inventions lack unity because their shared feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites that the temperatures are measured from refrigerant supplied to the evaporator, but the sensors are previously recited as measuring air temperatures or evaporator temperature. Therefore, it is unclear if the temperatures measure both refrigerant temperature and air temperatures, or if the sensors are being redefined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR1020110071169) in view of Jung (KR1019930004284).
Regarding claim 1, Chae teaches a refrigerator, comprising:
a cabinet that defines a storage compartment and a chamber configured to communicate with the storage compartment (Figure 2, cabinet 2, storage compartment 3, chamber 20, including housings for 22 and 21);
an evaporator disposed in the chamber and configured to cool air in the chamber (Figure 1, 21);
a discharge duct disposed at the chamber and configured to supply cold air heat exchanger by the evaporator to the storage compartment (Figure 1, duct with 22);
an introduction duct disposed at the chamber and configured to guide air in the storage compartment to the evaporator (Figure 1, ducting in 21 to 17);
a first temperature sensor configured to measure a first temperature of the evaporator (Figure 1, 212);
a second temperature sensor configured to measure a second temperature of the storage compartment (Figure 1, 31);
a controller configured to determine when to perform a defrost operation for the evaporator based on the first temperature and the second temperature (¶28-29).
Chae does not teach the third temperature sensor configured to measure a third temperature of air supplied from the chamber to the storage compartment, wherein the controller utilizes this temperature in determining when to perform defrost of the evaporator.
However, Jung teaches utilizing such an air temperature sensor (one which senses the temperature of air incoming to the storage compartment) in determining when to perform defrost operations (see at least the Abstract and Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to include such a temperature sensor, thereby introducing a third temperature sensor sensing a third temperature of air supplied from the chamber to the storage compartment, and to modify the controller of Chae to include analysis of this temperature in determining defrost operations, in order to improve the efficacy of the defrost control by including additional data points to base defrost on, thereby providing another metric upon which to base defrost.
Regarding claim 2
a heater configured to supply heat to the evaporator in the defrost operation for the evaporator, wherein the controller is configured to drive the heater based on starting the defrost operation (¶35).
Regarding claim 3, Chae as modified teaches all of the limitations of claim 1, wherein
the first temperature sensor contacts the evaporator (Figure 1, 212).
Regarding claim 4, Chae as modified teaches all of the limitations of claim 1, wherein
the first temperature sensor is disposed at a portion of a duct positioned in the chamber, the duct being configured to guide refrigerant to the evaporator (Figure 1, 212 is within a duct, the duct contains an evaporator is therefore configured to guide refrigerant to the evaporator because it allows refrigerant to flow into the evaporator).
Regarding claim 6, Chae as modified teaches all of the limitations of claim 1, wherein
the second temperature sensor is further configured to measure a temperature of air flowing into the chamber from the storage compartment (Figure 1, 31 measures are temperature in the storage compartment and the air flows from the chamber into the compartment as shown by the arrows).
Regarding claim 7, Chae as modified teaches all of the limitations of claim 1, wherein
the second temperature sensor is disposed in the storage compartment (Figure 1, 31).
Regarding claim 9, Chae as modified teaches all of the limitations of claim 1, wherein
the discharge duct defines a discharge port that connects to the storage compartment (Figure 1, the duct connects to the storage compartment through a discharge port because air is discharged into the compartment).
Chae as modified does not teach the particulars of claim 9.
However, Jung teaches providing the third temperature sensor to measure the temperature of air being discharged into a storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the third temperature sensor at the discharge port in order to carry out the goal of measuring the temperature of discharge air in Chae as modified.
Regarding claim 10, Chae as modified teaches all of the limitations of claim 1, further comprising
a fan disposed at the discharge duct and configured to blow air in the chamber to the storage compartment (Figure 1, 22).
Regarding claim 11, Chae as modified teaches all of the limitations of claim 10, wherein
the discharge duct defines a discharge port that connects to the storage compartment (Figure 1, the duct connects to the storage compartment through a discharge port because air is discharged into the compartment).
Chae as modified does not teach the particulars of claim 10.
However, Jung teaches providing the third temperature sensor to measure the temperature of air being discharged into a storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to locate the third temperature sensor between the discharge port and the fan in order to measure the temperature of air being discharged into the storage compartment, the principal point of the modification of Chae by Jung.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR1020110071169) in view of Jung (KR1019930004284), further in view of Ahn (US20160123649).
Regarding claim 5
However, Ahn teaches wherein the evaporator temperature sensor is located at a position in a range between a half position of an entire path of refrigerant in the evaporator and an end of the entire path of the refrigerant in the evaporator (Figure 4, 140, which is not in the middle, thus is between some end and the half way point) so that the phase change of frost can be better detected (¶95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the first temperature sensor on the evaporator in a position as taught by Ahn in order to better sense frost on the evaporator.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae (KR1020110071169) in view of Jung (KR1019930004284), further in view of Ito (US20160061475).
Regarding claim 8, Chae as modified teaches all of the limitations of claim 1, wherein 
the introduction duct defines an introduction port connected to the storage compartment (Figure 1, there is a port from 3, on the bottom, into 21).
Chae does not teach the claimed location of the second temperature sensor.
However, Ito teaches measuring the temperature of air to be treated at the inlet port of the duct where the air is sucked in (Figure 1, 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place 31 of Chae at the introduction port in order to ensure the measured temperature accurately reflects the temperature of air that needs to be cooled within the compartment.
Allowable Subject Matter
Claims 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763